IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Dennis Morgan,                             :
                              Appellant    :
                                           :
      v.                                   :     No. 1984 C.D. 2015
                                           :
Southeastern Pennsylvania                  :
Transportation Authority                   :



                                    ORDER



             NOW, August 26, 2016, upon consideration of appellant’s

application for reargument en banc and appellee’s answer in response thereto,

the application is denied.




                                           MARY HANNAH LEAVITT,
                                           President Judge